DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/06/2020 has been entered. Applicant has amended claims 1 and 5-7. No claims were cancelled or added. Claims 1-7 and 9-12 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/06/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Blackwell et al (US 2015/0058318) in view of Majumdar et al (US 2015/0286622), Huang et al (US 2014/0380214), and Kim et al (US 2013/0275411). Kim teaches running a search application in a background state; when a search application runs in the background state as seen in the current rejection 
Regarding the arguments concerning Blackwell, Examiner maintains the reasoning as seen in the previous action as shown in the paragraph below. Examiner recommends a clarifying amendment for the search options, specifically that when no search option is chosen that the application is terminated as seen in figure 1, 130 and page 7, lines 22-26, and incorporate dependent claims 2 and 3 to overcome the current rejection.
Examiner respectfully disagrees with applicant’s argument concerning claim 1, Applicant argues that Blackwell when considered in its entirely teaches away from the claimed invention. 
Blackwell further explains that the feature is toggled by an option in the toolbar (see paragraph 0058), and also shows that the user can perform refined searches by a using a mouse pointer to select an image to find similar results to the selected image (see paragraph 0054), where the user clicks are a user input. A prima facie case is established since the teaching of not requiring a user input for the automatic searching disclosed by Blackwell is not a required feature to be enabled in each embodiment and where searches can be conducted and refined using user inputs. 

 Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable Blackwell et al (US 2015/0058318) in view of Majumdar et al (US 2015/0286622), Huang et al (US 2014/0380214), and Kim et al (US 2013/0275411).
Regarding claim 1, Blackwell teaches a method for displaying search information by an electronic device, the method comprising: providing a plurality of search options (paragraph 0057 - The buttons/options displayed in the toolbar can be contextually reactive to the content being viewed); when one of the plurality of search options is selected (paragraph 0056-Referring back to FIG. 3, a "More like this" button can provide search results similar to the web page being viewed when executed); transmitting a query about a displayed page (paragraph 0054 - In yet another embodiment, the user clicks on an image on the web page with the mouse pointer to obtain image search results similar to the image clicked)  ; displaying search information matching content comprised in the page (paragraph 0054 - the toolbar presents the user with search result previews 1030 related to "car"), wherein transmitting the query comprises; displaying a search icon while displaying an arbitrary page (paragraph 0054 - clicking on the plus sign control 1010 and an image of a car 1020): and transmitting the query about the content comprised in the page comprising one or more of a history log of a web browser running the page (paragraph 0063 - the monitoring device 1110 identifies web pages in the browser history for a predetermined time period (e.g., current session)), data extracted from the history log (paragraph 0063 - the analyzer 1120 identifies one or more attributes of the identified web pages in the browser history), data that is extracted from the page and is uploadable (paragraph 0055 - Any recognizable object on a web page is a candidate for this interaction. Hyperlinks (e.g., show results for web pages similar to the target page), formatted/tagged data (e.g., dates, currency), embedded code/applications/applets) 
Blackwell does not teach a screenshot of the page when an input to select the icon is received.
	Majumdar teaches a screenshot of the page when an input to select the icon is received (paragraph 0060 - the user can select a "send/reply" button /icon that results in a screen shot being taken of the currently displayed web page).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Blackwell transmitting a query about an image on a web page and displaying similar results by using a history log of a web browser and data extracted from the history log to include a screenshot of the page when the icon is selected as taught by Majumdar. It would be advantageous to make the combination so the communication about the web page can easily and transparently be viewed with the web page at the same time as taught by Majumdar (paragraph 0030).
	Blackwell in view of Majumdar does not explicitly teach wherein displaying the search information comprises: switching the search application from the background state into a foreground state upon receiving the search information to thereby display the search information on a screen.
	Huang teach wherein displaying the search information comprises: switching the search application from the background state into a foreground state upon receiving the search information to thereby display the search information on a screen (Figure 4c and paragraph 0036 - In this example, by dropping the book 3 icon into the search box the device is prompted to search an online shop or database for content similar to book 3. Once the shop or database has been searched for similar content, the results of that search may be displayed to the user with a discovery animation that shows the related content emerging from the search box, as shown in the example of FIG. 3c).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Blackwell in view of Majumdar, as seen above, to include switching the search application from the background state into a foreground state upon receiving the search information to thereby display the search information on a screen (paragraph 0013).
	Kim teaches running a search application in a background state (Figure 9 and paragraph 0060- First, the IA application extracts at least one image object 32 from image data included in the web page displayed by the first application 100. Next, the IA application may insert the object interface 50 corresponding to each image object 32 into the corresponding web page); when a search application runs in the background state (Figure 8-10, 2nd application runs in the background then is displayed when it determines the search results).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Blackwell in view of Majumdar and Huang, as seen above, to include running a search application in a background state as taught by Koehane. It would be advantageous to make the combination zo the user does not have to construct a query for the objects in the image separately, having the application running in the background then brought to foreground allows the user to be presented information faster and precise then user generated query as taught by the cited sections of Kim.
Claims 6 and 7 are rejected under similar reasoning seen in the rejection of claim 1 due to reciting similar limitations but directed towards a non-transitory medium and an electronic device.
Regarding claim 2, Blackwell teaches wherein transmitting the query further comprises; periodically identifying whether the web browser is running; periodically identifying the history log of the web browser when the web browser is running (paragraph 0063 - the monitoring device 1110 identifies web pages in the browser history for a predetermined time period (e.g., current session); and transmitting the query comprising an updated history log when the history log is updated (paragraph 0063 - The processor 1130 can automatically performing a second web search for the identified attribute(s); and, the results of the second web search (e.g., web pages including rain jackets) can be displayed in the toolbar of the browser).
Regarding claim 3, Blackwell teaches when one of the plurality of search options is selected, transmitting the query further comprises: displaying the search icon on the page when it is possible to retrieve content comprised in the page (paragraph 0063 - In another embodiment, the mouse pointer is changed to a plus symbol (i.e., "+") in response to selection of an automatic search icon on the toolbar by the user. An item selected in the browser by the user with the plus symbol is identified, the selected item including text and/or an image); and transmitting a query about the retrievable content in response to a user’s input to select the icon is received (paragraph 0065 - The web is automatically searched for the selected item).
Blackwell in view of Majumdar and Huang does not teach when the search application runs in the background state.
Kim teaches running a search application in a background state (Figure 9 and paragraph 0060- First, the IA application extracts at least one image object 32 from image data included in the web page displayed by the first application 100. Next, the IA application may insert the object interface 50 corresponding to each image object 32 into the corresponding web page); 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Blackwell in view of Majumdar and Huang, as seen above, to include running a search application in a background state as taught by Koehane. It would be advantageous to make the combination zo the user does not have to construct a query for the objects in the image separately, having the application running in the 
Regarding claim 5, Blackwell teaches a method for displaying search information by an electronic device, the method comprising: providing a plurality of search options (paragraph 0057 - The buttons/options displayed in the toolbar can be contextually reactive to the content being viewed); when one of the plurality of search options is selected (paragraph 0056-Referring back to FIG. 3, a "More like this" button can provide search results similar to the web page being viewed when executed); displaying a search icon while displaying an arbitrary page (paragraph 0054 - For example, as illustrated in FIG. 10, clicking on the plus sign control 1010 and an image of a car 1020, the toolbar presents the user with search result previews 1030 related to "car"); transmitting a query about content comprised in the page when an input to select the icon is received (paragraph 0054 - In yet another embodiment, the user clicks on an image on the web page with the mouse pointer to obtain image search results similar to the image clicked): and displaying search information matching the content comprised in the page (paragraph 0054 - the toolbar presents the user with search result previews 1030 related to "car").
Blackwell does not explicitly teach wherein the step B comprises: switching the search application from the background state into a foreground state upon receiving the search information to thereby display the search information on a screen.
	Huang teach switching the search application from the background state into a foreground state upon receiving the search information to thereby display the search information on a screen (Figure 4c and paragraph 0036 - In this example, by dropping the book 3 icon into the search box the device is prompted to search an online shop or database for content similar to book 3. Once the shop or database has been searched for similar content, the results of that search may be displayed to the user with a discovery animation that shows the related content emerging from the search box, as shown in the example of FIG. 3c).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Blackwell, as seen above, to include switching the search application from the background state into a foreground state upon receiving the search information to thereby display the search information on a screen as taught by Huang. It would be advantageous to make the combination so drag and drop discovery mode may provide a more unique and playful user experience, or otherwise enhance the user experience as taught by Huang (paragraph 0013).
Kim teaches running a search application in a background state (Figure 9 and paragraph 0060- First, the IA application extracts at least one image object 32 from image data included in the web page displayed by the first application 100. Next, the IA application may insert the object interface 50 corresponding to each image object 32 into the corresponding web page); when a search application runs in the background state (Figure 8-10, 2nd application runs in the background then is displayed when it determines the search results).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Blackwell in view of Majumdar and Huang, as seen above, to include running a search application in a background state as taught by Koehane. It would be advantageous to make the combination zo the user does not have to construct a query for the objects in the image separately, having the application running in the background then brought to foreground allows the user to be presented information faster and precise then user generated query as taught by the cited sections of Kim.
Regarding claim 9, Blackwell teaches wherein the search icon is displayed in a notification window or a share list (Figure 1 180-194 shows search icon and paragraph 0029 - icon 172 shares a selected search results via instant messaging and/or a social networking website, and icon 174 shares a selected search results via e-mail).
Regarding claim 10, Blackwell in view of Majumdar does not explicitly teach wherein the query about the content is transmitted to a service server when a user input to select the search icon is received.
Huang teaches wherein the query about the content is transmitted to a service server in response to a user input to select the search icon(Figure 3A-C: shows the query when the user input is to select the search icon, Figure 7, 701-706, paragraph 0050 – “once a content icon has been deposited into the search box, the method may continue with searching 702 a database for similar content. In some embodiments, the database being searched may be an online store, a music library, a university library database, the user's own music or video library, or any other local or remote database”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Blackwell modified with Majumdar, as seen in the rejection of claim 1, to include wherein the query about the content is transmitted to a service server when a user input to select the search icon is received as taught by Huang. It would be advantageous to make the combination so drag and drop discovery mode may provide a more unique and playful user experience, or otherwise enhance the user experience as taught by Huang (paragraph 0013).
Kim teaches running a search application in a background state (Figure 9 and paragraph 0060- First, the IA application extracts at least one image object 32 from image data included in the web page displayed by the first application 100. Next, the IA application may insert the object interface 50 corresponding to each image object 32 into the corresponding web page); 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Blackwell in view of Majumdar and Huang, as seen above, to include running a search application in a background state as taught by Koehane. It would be advantageous to make the combination zo the user does not have to construct a query for the objects in the image separately, having the application running in the background then brought to foreground allows the user to be presented information faster and precise then user generated query as taught by the cited sections of Kim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al (US 2015/0058318) in view of Majumdar et al (US 2015/0286622), Huang et al (US 2014/0380214), and Kim et al (US 2013/0275411)) as applied to claim 1 above, and further in view of Wu et al (2015/0161086).
Regarding claim 4, Blackwell in view of Majumdar does not teach wherein the displaying of the search icon comprises determining whether it is possible to query the page using one or more of a number of images comprised in the page, a size of each of the images, a form of each of the images, whether it is possible to extract text or an image from the page, and a URL type or an address of the page.
Wu teaches wherein the displaying of the search icon comprises determining whether it is possible to query the page using one or more of a number of images comprised in the page (paragraph 0051 - The images for which seed descriptors are generated may be images that are included in one or more documents, such as web page documents), a size of each of the images (Figure 3, 338 & paragraph 0083 - the descriptive text generation system can determine that the image "img_citybeach" has a height 348 that matches that of the height 338 specified by template 1 and is stored in a JPEG file 346 as specified by template 1), a form of each of the images (table 0001 - if the text is file is ".jpg" and the image height located below the image, the image is "250" file is ".jpg" and the image height is "250") , whether it is possible to extract text or an image from the page (paragraph 0072 - extract text included in the "<figcaption>" tag pairs), and a URL type or an address of the page (Figure 3, 310 – 330 & paragraph 0077 - Box 320 illustrates content of the document located at the URL www.example.com/exampleimagesite/island.html.)
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Blackwell modified with Majumdar, as seen in the rejection of claim 1, to include looking at an image on a web page and finding the size, the form of the image, extracting text from the page, and the URL of the web page  as taught by Wu. It would be advantageous to make the combination so the descriptive text generated for an image can be associated with the image and used in image search operations to better surface and rank relevant images. Thus, the user experience for an image search engine may be improved by presenting more relevant images as taught by Wu (paragraph 0014).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al (US 2015/0058318) in view of Majumdar et al (US 2015/0286622), Huang et al (US 2014/0380214), and Kim et al (US 2013/0275411)as applied to claim 1 above, and further in view of Lefebvre (NPL Document U).

Lefebvre teaches displaying the search icon in a notification window in response to a drag from a top edge of the screen to open the notification window (page 1, picture showing the drag gesture to display the search bar)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Blackwell in view of Majumdar, Huang, and Kim as seen above, to include displaying the search icon in a notification window in response to a drag from a top edge of the screen to open the notification window as taught by Lefebrve. It would be advantageous to make the combination so the user can easily initiate the search and also allow the search application to be implemented on a mobile device as seen in the cited section of Lefebvre.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al (US 2015/0058318) in view of Majumdar et al (US 2015/0286622), Huang et al (US 2014/0380214), and Keohane et al (US 2003/0055827) as applied to claim 1 above, and further in view of Chen et al (US 2012/0110064).
Blackwell in view of Majumdar, Huang and Kim teaches wherein, when one of the plurality of search options is selected, displaying the search icon as seen in the rejection of claim 1. The combination does not teach displaying the search icon in a share list in response to selecting a share menu to open the share list.
(Figures 2A-D, shows the share list in response to a share menu and )
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Blackwell in view of Majumdar, Huang, and Kim as seen above, to include displaying the search icon in a notification window in response to a drag from a top edge of the screen to open the notification window as taught by Chen. It would be advantageous to make the combination so the user can easily initiate the search and also allow the search application to be implemented on a mobile device as seen in the cited section of Chen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE, can be reached at telephone number (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166